Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gareth Sampson on 07/28/2022.

The application has been amended as follows: 

Claims
Claim 1. “A method, comprising: receiving, at a computer system, from a monitoring agent interfacing with a user page for a transaction service, an error signal indicating an occurrence of an error related to an interaction of a user with the transaction service; determining, by the computer system, at least one causal factor for the error in response to receiving the error signal indicating the error and based on at least one contextual data item related to the interaction of the user with the transaction service, wherein the at least one contextual data item includes one or more screenshots of the user page at a time of the error, and wherein the at least one causal factor is determined, at least in part, by providing the error signal and the screenshots of the user page to a machine learning algorithm; determining, by the computer system, data needed to resolve the error based on the at least one causal factor; determining, by the computer system, a resolution flow based on the at least one causal factor, wherein the resolution flow is determined by accessing, from a database of rules for errors and learned error resolution flows, at least one rule and at least one learned error resolution flow corresponding to the at least one causal factor; and transmitting to the monitoring agent, by the computer system, the resolution flow, wherein the resolution flow includes information usable by the monitoring agent for implementation in the user page and for resolving the error based on receiving the data needed to resolve the error.”
	Should be:
	“A method, comprising: receiving, at a computer system, from a monitoring agent interfacing with a user page for a transaction service, an error signal indicating an occurrence of an error related to an interaction of a user with the transaction service; determining, by the computer system, at least one causal factor for the error in response to receiving the error signal indicating the error and based on at least one contextual data item related to the interaction of the user with the transaction service, wherein the at least one contextual data item includes one or more images of the user page at a time of the error, and wherein the at least one causal factor is determined, at least in part, by providing the error signal and the images of the user page to a machine learning algorithm; determining, by the computer system, data needed to resolve the error based on the at least one causal factor; determining, by the computer system, a resolution flow based on the at least one causal factor, wherein the resolution flow is determined by accessing, from a database of rules for errors and learned error resolution flows, at least one rule and at least one learned error resolution flow corresponding to the at least one causal factor; and transmitting to the monitoring agent, by the computer system, the resolution flow, wherein the resolution flow includes information usable by the monitoring agent for implementation in the user page and for resolving the error based on receiving the data needed to resolve the error.”

Claim 8. “The method of claim 1, wherein the machine learning algorithm includes an image-based learning algorithm, and wherein the at least one causal factor is determined, at least in part, by providing the error signal and the screenshots of the user page to the image-based learning algorithm.”
	Should be: 
	“The method of claim 1, wherein the machine learning algorithm includes an image-based learning algorithm, and wherein the at least one causal factor is determined, at least in part, by providing the error signal and the images of the user page to the image-based learning algorithm.”

Claim 11. “A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations, comprising: implementing a monitoring agent that interfaces with a user page for a transaction service, the monitoring agent monitoring the user page for errors related to interactions between users and the transaction service; detecting, through the monitoring agent, an occurrence of an error during an interaction of a user with the transaction service; determining, in response to detecting the occurrence of the error through the monitoring agent, at least one causal factor for the error, wherein the at least one causal factor is determined based on the error and at least one contextual data item related to the interaction of the user with the transaction service; determining data needed to resolve the error based on the at least one causal factor; accessing the data needed to resolve the error; determining a resolution flow based on the at least one causal factor, wherein the resolution flow is determined by accessing, from a database of rules for errors and learned error resolution flows, at least one rule and at least one learned error resolution flow corresponding to the at least one causal factor; and Page 4 of 12implementing, through the monitoring agent, the resolution flow, wherein the resolution flow includes information usable by the monitoring agent for implementation in the user page and for resolving the error based on receiving the data needed to resolve the error.”
	Should be:
	“A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations, comprising: implementing a monitoring agent that interfaces with a user page for a transaction service, the monitoring agent monitoring the user page for errors related to interactions between users and the transaction service; detecting, through the monitoring agent, an occurrence of an error during an interaction of a user with the transaction service; determining, in response to detecting the occurrence of the error through the monitoring agent, at least one causal factor for the error, wherein the at least one causal factor is determined based on the error and at least one contextual data item related to the interaction of the user with the transaction service, wherein the at least one contextual data item includes one or more images of the user page at a time of the error, and wherein the at least one causal factor is determined, at least in part, by providing the error and the images of the user page to a machine learning algorithm; determining data needed to resolve the error based on the at least one causal factor; accessing the data needed to resolve the error; determining a resolution flow based on the at least one causal factor, wherein the resolution flow is determined by accessing, from a database of rules for errors and learned error resolution flows, at least one rule and at least one learned error resolution flow corresponding to the at least one causal factor; and implementing, through the monitoring agent, the resolution flow, wherein the resolution flow includes information usable by the monitoring agent for implementation in the user page and for resolving the error based on receiving the data needed to resolve the error.”

Claim 21. “A method, comprising: receiving, at a computer system, from a monitoring agent interfacing with a user page for a transaction service, an error signal indicating an occurrence of an error related to an interaction of a user with the transaction service; determining, by the computer system, at least one causal factor for the error in response to receiving the error signal indicating the error, wherein the at least one causal factor is determined based on the error signal and at least one contextual data item related to the interaction of the user with the transaction service; determining, by the computer system, data needed to resolve the error based on the at least one causal factor, wherein the data needed to resolve the error includes data needed from the user to resolve the error; determining, by the computer system, a resolution flow based on the at least one causal factor, wherein the resolution flow is determined by accessing, from a database of rules for errors and learned error resolution flows, at least one rule and at least one learned error resolution flow corresponding to the at least one causal factor; and transmitting to the monitoring agent, by the computer system, the resolution flow, wherein the resolution flow includes information usable by the monitoring agent for implementation of a request in the user page for the data needed from the user to resolve the error and for resolving the error based on receiving the data needed from the user to resolve the error.”
	Should be:
	“A method, comprising: receiving, at a computer system, from a monitoring agent interfacing with a user page for a transaction service, an error signal indicating an occurrence of an error related to an interaction of a user with the transaction service; determining, by the computer system, at least one causal factor for the error in response to receiving the error signal indicating the error, wherein the at least one causal factor is determined based on the error signal and at least one contextual data item related to the interaction of the user with the transaction service, wherein the at least one contextual data item includes one or more images of the user page at a time of the error, and wherein the at least one causal factor is determined, at least in part, by providing the error signal and the images of the user page to a machine learning algorithm; determining, by the computer system, data needed to resolve the error based on the at least one causal factor, wherein the data needed to resolve the error includes data needed from the user to resolve the error; determining, by the computer system, a resolution flow based on the at least one causal factor, wherein the resolution flow is determined by accessing, from a database of rules for errors and learned error resolution flows, at least one rule and at least one learned error resolution flow corresponding to the at least one causal factor; and transmitting to the monitoring agent, by the computer system, the resolution flow, wherein the resolution flow includes information usable by the monitoring agent for implementation of a request in the user page for the data needed from the user to resolve the error and for resolving the error based on receiving the data needed from the user to resolve the error.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113